P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-4294 michael_drayo @vanguard.com August 9, 2010 Christian Sandoe, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Chester Funds  File No. 2-92948 Dear Mr. Sandoe: The following responds to your comments of July 19, 2010 on the post-effective amendment of the above-referenced registrant. You commented on Post-Effective Amendment No. 43, which was filed on June 3, 2010 pursuant to Rule 485(a). Comment 1: Target Retirement Income Fund  Prospectus  Fund Summary - Fees and Expenses  Annual Fund Operating Expenses Comment: The footnote to the fee table indicates that Total Annual Operating Expenses reflect current operating expenses for certain underlying funds rather than the underlying funds annualized expense ratios for their most recent fiscal period. The Total Annual Operating Expenses shown should reflect the underlying funds annualized expense ratios for their most recent fiscal period as disclosed in their most recent shareholder report. Response: The Total Annual Operating Expense shown will reflect the underlying funds annualized expense ratios for their most recent fiscal period as disclosed in their most recent shareholder report. Comment 2: Target Retirement Income Fund  Prospectus  Fund Summary  Primary Risks Comment: Unless the Fund is advised by or sold through an insured depository institution, delete the sentence stating that an investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the [FDIC] or any other governmental agency. Response: The Fund may be sold through depository institutions. Therefore, we will retain this disclosure. Comment 3: Target Retirement 2005 Fund  Prospectus  Fund Summary  Primary Strategies/Risks Comment: The disclosure states that the Funds indirect stock holdings consist substantially of large-cap U.S. stocks and, to a lesser extent, of mid- and small- cap U.S. stocks. Describe the risks associated with the Funds investments in mid- and small-cap stocks. Response: Vanguard Total Stock Market Index Fund is the underlying fund that gives the Fund its primary exposure to mid- and small- cap stocks. Vanguard Total Stock Market Index Fund invests across all market-capitalization segments, and does not focus on a particular category of stocks. Based on the small percentage of this underlying fund that is invested in small- and mid-cap stocks, and the fact that only a portion of the Funds assets are invested in this underlying fund, we do not believe it is appropriate to add mid- or small-cap risk as a primary risk of the Fund. Comment 4: Target Retirement 2005 Fund  Prospectus  Fund Summary  Tax Information Comment: Delete the second and third sentence in the paragraph, which relate to the tax consequences of sales and exchanges as well as reinvestment of additional shares. Response: We have modified the disclosure as requested. Comment 5: Statement of Additional Information (SAI)  Fundamental Policies Comment: The second to last paragraph of the fundamental policies section states that unless otherwise required by the 1940 Act, if a percentage restriction is adhered to at the time the investment is made, a later change in the percentage resulting from a change in the market value of assets will not constitute a violation of the restriction. Please modify the disclosure to note that a funds borrowing is an exception to the general rule stated above. Response: We have modified the disclosure as requested. Tandy Requirements As required by the SEC, each Fund acknowledges that:  The Fund is responsible for the adequacy and accuracy of the disclosure in the filing.  Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing.  The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-4294 with any questions or comments regarding the above responses and explanations. Sincerely, Michael J. Drayo Associate Counsel The Vanguard Group, Inc.
